UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4747


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY PETERS, a/k/a Rocco, a/k/a Rodney Strokes,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cr-00003-JFM-27)


Submitted:   April 4, 2013                 Decided:   April 10, 2013


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph M. Owens, Baltimore, Maryland, for Appellant.       Rod J.
Rosenstein, United States Attorney, Ayn B. Ducao, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney Peters pled guilty to one count of conspiracy

to possess with intent to distribute one kilogram or more of

heroin within 1000 feet of real property comprising of a public

housing authority or a public school, in violation of 21 U.S.C.

§§ 846, 860 (2006).           On appeal, Peters contends his counsel was

ineffective for not fully conveying to him the terms of the

Government’s     first    plea       offer.        Because    the     record      does   not

conclusively     show    that    counsel          was    ineffective,       we    will   not

review the claim.        Accordingly, we affirm.

            The Sixth Amendment right to counsel during criminal

proceedings extends to the plea bargaining process.                             Missouri v.

Frye, 132 S. Ct. 1399, 1405 (2012).                        Criminal defendants are

entitled to effective assistance of counsel during that process.

Lafler v. Cooper, 132 S. Ct. 1376, 1384 (2012).                                 In order to

succeed    in    this        case,     Peters       must     show     that        counsel’s

performance      was    deficient       and       that     there    is      a    reasonable

probability      that     the        deficiency          prejudiced      the       defense.

Strickland v. Washington, 466 U.S. 668, 687, 694 (1984).

            Claims      of     ineffective          assistance      of      counsel      are

normally presented to the court by way of a 28 U.S.C.A. § 2255

(West Supp. 2012) motion.              Such claims are cognizable on direct

appeal    only   when    it    conclusively         appears    on     the       record   that

defense counsel did not provide effective assistance.                                United

                                              2
States v. Powell, 680 F.3d 350, 359 (4th Cir.), cert. denied,

133 S. Ct. 376 (2012).

            The record shows that Peters and counsel disagreed on

key points.     Peters contends he accepted the Government’s first

plea offer while counsel contends Peters rejected the offer.

Peters claims counsel told him the Government will give him a

better plea offer as it gets closer to trial.                    Counsel denies

telling Peters that and contends he told Peters the opposite.

            Clearly,    this   is   a   case   where    the    record    could   be

expanded.     Without a full record it is impossible to make a

conclusive     finding      regarding       counsel’s       conduct.          United

States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir. 1991).

            Accordingly, because the record does not conclusively

show that counsel was ineffective, we will not review this claim

at this time and will affirm the conviction and sentence.                         We

dispense     with    oral   argument     because      the     facts     and   legal

contentions    are   adequately     presented    in     the   materials       before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        3